MEMORANDUM **
Charles Douglas Warfel appeals pro se the district court’s judgment dismissing as frivolous his 42 U.S.C. § 1983 action against a state court judge, Santa Clara County, and his public defender. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion, Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and we affirm in part and dismiss in part.
Following the district court’s dismissal, Warfel filed a motion for relief from judgment under Fed.R.Civ.P. 60, which the district court denied on December 13, 1999. On December 23, 1999, Warfel filed a second post-judgment motion for relief, which the district court denied on January 6, 2000. Warfel’s January 20, 2000, notice of appeal was timely as to the district court’s January 6, 2000 order, but not to the underlying judgment entered on November 22, 1999, or the district court’s December 13, 1999 order. See Wages v. IRS, 915 F.2d 1230, 1234 n. 3 (9th Cir.1990). Therefore, we dismiss Warfel’s appeal from the underlying judgment and the December 13, 1999 order.
Because Warfel’s motion did not present adequate grounds for relief, the district court did not abuse its discretion when it denied Warfel’s December 23, 1999 motion *566for post-judgment relief. See Sch. Dist. No. 1J, 5 F.3d at 1263.
AFFIRMED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.